—In consolidated small claims assessment review proceedings pursuant to Real Property Tax Law article 7, title 1-A, to review 1,544 small claims assessment review petitions, Taxpayer’s Recovery Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated February 27, 1996, as ordered a hearing to determine whether its failure to produce requested information was willful.
Ordered that the appeal is dismissed, with costs to the respondent.
Taxpayer’s Recovery Corporation (hereinafter TRC) filed 1,585 complaints with the Board of Assessment Review of the Town of Babylon (hereinafter BAR), most of which were ultimately dismissed for failure to produce requested information. TRC then filed 1,544 small claims assessment review petitions on behalf of the homeowners, which the BAR moved to dismiss. The Supreme Court, inter alia, ordered a hearing to determine whether the failure to produce the requested information constituted willful neglect (see, RPTL 525 [2]). An order directing a judicial hearing to aid in the disposition of a motion is not appealable as of right (see, CPLR 5701 [a] [2] [v]; Bettino v Bettino, 112 AD2d 181, 182). Accordingly, the appeal is *418dismissed. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.